Citation Nr: 0617158	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for hearing 
loss of the right ear.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO continued the veteran's assigned ten percent 
disability rating for right ear hearing loss. The veteran 
perfected an appeal of the assigned rating.

In June 2004, a hearing before the undersigned Veterans Law 
Judge was held at the San Juan, Peurto Rico RO.  A transcript 
of this hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The medical evidence shows that the veteran's service- 
connected right ear hearing loss has warranted a numeric 
designation of level XI hearing throughout the appeal period.

3.  Disability due to left ear hearing loss under the paired 
organ exception is established and the medical evidence shows 
that the left ear hearing loss has warranted a numeric 
designation of level II hearing during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of ten percent for right 
ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 U.S.C.A. § 1160 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.385, 3.383, as amended by 69 Fed. Reg. 48,148 (August 9, 
2004), effective December 6, 2002; 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub.  
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a  
duty to provide an appropriate claim form, instructions for  
completing it, and notice of information necessary to  
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA  
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Finally, VA has a duty to notify the appellant that he should 
submit all pertinent evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which  
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.   
As the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  

The veteran's service department medical records are on file, 
and VA treatment records have been associated with the claims 
files. There is no indication that any pertinent evidence was 
not received. The claimant was notified of the need for VA 
examinations, and he was examined in April 2002 and December 
2003.  VA's duty to assist has been fulfilled.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of a claim. Pelegrini v.  
Principi, 18 Vet. App. 112, 120 (2004). VA met that notice 
requirement when the RO issued the veteran VCAA letters in 
June 2002, prior to the unfavorable rating decision.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless. While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Laws and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where entitlement to compensation has 
already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern. Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables. See 38 C.F.R. 
§ 4.85(h), Table VI, Table VII. Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation. Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages). Level I 
represents essentially normal acuity, with Level XI 
representing profound deafness. The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI. See 38 C.F.R. § 4.85.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests. The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test. The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test. The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss. The percentage evaluation is found 
from Table VII (in 38 C.F.R. § 4.85) by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity. For example, if the 
better ear had a numeric designation of Level "V" and the 
poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent. See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a). The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral. That numeral 
will then be elevated to the next higher Roman numeral.

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and non-service connected 
disabilities, including deafness in both ears, provided the 
non-service connected disability is not the result of the 
veteran's own willful misconduct.

During the course of this appeal, Congress amended 38 
U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination. 
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004). As there is 
no indication that the amendment is intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the amendment, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provision. See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability (as shown here, in 
this case) and hearing impairment as a result of non-service 
connected disability in the other ear meets the provisions of 
38 C.F.R. § 3.385.

It does not appear that the new rating criteria were 
explicitly considered by the RO or provided to the veteran.  
However, the amended regulations did not result in any 
substantive changes.  In this case, neither rating criteria 
can be more favorable to the veteran's claim since the 
criteria are identical.  The amended regulations did 
incorporate some explanatory comments concerning VA's method 
of evaluating a hearing loss disorder, and these comments 
will be discussed where appropriate.

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance. See Bernard, 4 Vet. App. 394.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised at June 2004 VA hearing; service 
medical records; and VA medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran was granted service connection for hearing loss 
of the right ear by way of a rating decision dated in May 
1978.  He was assigned a ten percent disability rating. The 
veteran submitted a claim for an increased rating for hearing 
loss of the right ear in June 2002.

As noted above, the veteran is service-connected for only one 
ear.  As the veteran's service connected right ear is 
presently rated as 10 percent disabling, the Board must 
consider whether the veteran's non-service connected ear 
meets the criteria set forth at 38 C.F.R. § 3.385 in order to 
fall under the paired organ exception.  The veteran's 
December 2003 VA examination revealed that the auditory 
thresholds of 2000, 3000 and 4000 hertz of the left ear were 
greater than 40 decibels; therefore the veteran is considered 
to be hearing impaired in the left ear for the purposes of 
applying the laws administered by VA.  As such, the Board 
finds that the veteran's left ear falls within the criteria 
set forth at 38 C.F.R. § 3.385 and must be considered when 
determining the appropriate disability rating for his right 
ear hearing loss. 

The Board notes that the January 2002, April 2002 and August 
2002 audiological examinations submitted by the veteran each 
contain graphs that state "hearing level" and assigns a 
number in decibels for each ear.  The Board is unable to 
decipher whether this represents a pure threshold average for 
VA rating purposes.  Moreover, these examination reports 
contain uninterpreted audiograms, which the Board may not 
consider as evidence.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

As a result, the only audiological examination which the 
Board may consider as evidence is the December 2003 VA 
examination.  On the authorized audiological evaluation in 
December 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
35
35
45
55
55

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 84 percent in the left ear.

Applying the method for evaluating hearing loss to the 
results of the December 2003 audiometric evaluation, the 
veteran has Level XI hearing acuity in the right ear and 
Level II hearing acuity in the left ear. When these 
designations of impaired efficiency (Level XI for the right 
ear and Level II for the left ear) are applied to Table VII, 
the findings warrant a ten percent disability evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear hearing 
loss.  The Board acknowledges that the veteran's hearing 
disability results in significant functional impairment in 
terms of him communicating on a daily basis.  However, it 
must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained.  Hence, the Board must 
make its determination on the basis of the results of the 
audiology studies of record.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by 
law to apply VA's rating schedule based on the veteran's 
audiometry results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the ten 
percent disability rating currently assigned for right ear 
hearing loss is proper, and that the criteria for a higher 
evaluation have not been met.


ORDER

Entitlement to a rating in excess of ten percent for right 
ear hearing loss is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


